Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered March 3, 1983, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9).
Moreover, the defendant’s claim of ineffective assistance of counsel is based upon matters outside of the record, and may not be reviewed on appeal. Mangano J. P., Brown, Rubin and Eiber, JJ., concur.